Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING CORPORATE ADVANTAGE VUL A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy · Is issued by Security Life of Denver Company. · Is returnable by you during the free look period if you are not satisfied. Premium Payments · Are flexible, so the premium amount and frequency may vary. · Are allocated to the variable account and the fixed account, based on your instructions. · Are subject to specified fees and charges. The Policy Value · Is the sum of your holdings in the fixed account, the variable account and the loan account. · Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Is subject to specified fees and charges. Death Benefit Proceeds · Are paid if your policy is in force when the insured person dies. · Are calculated under your choice of options: -Option 1 - the base death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor described in Appendix A; or -Option 2 - the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus your policy value, or (2) you policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or - Option 3 - the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus premiums paid minus withdrawals taken and partial withdrawal fees assessed, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans, accrued loan interest and unpaid fees and charges. · Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation · We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 60 , for further information about the amount of compensation we may pay. Fund Managers Funds managed by the following investment managers are available through the policy: · AllianceBernstein, L.P. · BAMCO, Inc. · BlackRock Investment Management, LLC · Capital Research and Management Company · Columbia Management Advisors, LLC · Evergreen Investment Management Company, LLC. · Fidelity Management & Research Co. · Ibbotson Associates · ING Clarion Real Estate Securities L.P. · ING Investment Management Advisors, B.V. · ING Investment Management Co. · J.P. Morgan Investment Management Inc. · Julius Baer Investment Management, LLC · Legg Mason Capital Management, Inc. · Lord, Abbett & Co. LLC · Marsico Capital Management, LLC · Massachusetts Financial Services Company · Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) · Neuberger Berman, LLC · Neuberger Berman Management Inc. · OppenheimerFunds, Inc. · Pacific Investment Management Company LLC · Pioneer Investment Management, Inc. · T. Rowe Price Associates, Inc. · UBS Global Asset Management (Americas) Inc. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Corporate Advantage variable universal life insurance policy.
